Citation Nr: 1218185	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  06-08 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Crohn's disease.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1968 and from December 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the RO in Atlanta, Georgia, which denied the claim.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a July 2009 hearing at the RO.  A transcript has been associated with the file.  The Board remanded this case in January 2010.  It returns now for appellate consideration.  Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The Board must clarify the Veteran's representation in this case.  At the time of his July 2009 hearing before the undersigned and the January 2010 remand, the Veteran was unrepresented.  The Veteran attempted to obtain representation through the American Legion while this case was on remand through the submission of a November 2011 VA Form 21-22.  The Veteran was advised that the American Legion did not represent claims already on appeal.  The Veteran tried to switch representation back to his prior representative, the Georgia Department of Veterans Services.  All representation must be executed on the appropriate form, in this case a VA Form 21-22.  Following additional conflict with the American Legion, the Veteran stated in his February 2012 statement that the American Legion was to have no part of his case.  He stated that he would represent himself.  The Veteran concluded by saying that the Vietnam Veterans of America and Veterans of Foreign Wars organizations would "study" being his representative.  While the statement is unclear, the Veteran has not submitted a VA Form 21-22 in favor of the Georgia Department of Veterans Services or any organization other than the American Legion.  He has revoked his representation through the American Legion.  The Veteran has stated his desire to represent himself.  The Board will proceed with the Veteran pro se.  



FINDING OF FACT

The Veteran's Crohn's disease was not manifest during service and is not related to any incident of service, to include traumatic brain injury (TBI), drinking of contaminated water or contracting an adenovirus.


CONCLUSION OF LAW

The Veteran's Crohn's disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

The Veteran contends that he has Crohn's disease as a result of service.  For the reasons that follow, the Board finds that Crohn's disease was not manifest during service and that his Crohn's disease is not related to any incident of service, to include TBI or an adenovirus.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's October 2004 claim states that he was diagnosed with Crohn's disease in 1994.  He stated that he had no history of Crohn's or other auto-immune diseases in his family.  The Veteran listed treatment for adenovirus in February and March 1968 and January 1970 in place of indicating where and when his disability began.  The Veteran also submitted two articles regarding the incidence of adenovirus in military training facilities.  The Veteran has submitted additional statements in 2008 and 2009 to the effect that he had TBI and PTSD as a result of a February 1969 in-service assault and that his Crohn's disease was due to drinking contaminated water.  The Veteran's testimony before the undersigned was to similar effect.

The Veteran submitted a separate November 2011 statement with information he forgot to include in his claim.  The Veteran reported that he became very ill with the adenovirus while stationed at Camp Geiger.  He reported hospitalization and a very high fever.  The Veteran claimed to have been rarely sick prior to this.  The Veteran claimed that he never felt like his old self afterward.  The Veteran reported involvement in a fight with other Marines prior to his deployment.  He reported waking up in a hospital handcuffed to a bed.  The Veteran reported heavy drinking and drug use during and after service.  The Veteran reported being diagnosed with Crohn's disease in 1994.  He reported that the doctors said that he must have had this for a very long time.  He again stated that no one else in his family ever had an auto-immune disease.  He believed that the adenovirus was responsible for the Crohn's disease.  He claimed that he always thought he had a spastic colon, starting after his hospitalizations in Camp Geiger and later in Okinawa.  The Veteran then reported a debilitating car accident which left him with a TBI.  The Veteran claimed that he was no longer able to control his body temperature, had skin problems including psoriasis, and fecal incontinence as a result of the Crohn's disease.  

With respect to the Veteran's contentions that he has experienced symptoms of Crohn's disease since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran's report of symptoms is within the realm of observable symptoms that may be competently reported by a lay observer.

Competent evidence must also be credible.  See Jandreau.  The Veteran suffered a significant brain injury in a December 1995 motor vehicle accident.  The Veteran's memory, both short and long term, has been significantly impaired as a result.  The Veteran submitted a January 1998 letter from his treating physician.  The physician stated that he had been treating the Veteran's Crohn's disease since March 1995.  The Veteran was on a rigorous schedule of medications to manage his disorder.  The physician reported that the frequency of visits had declined after a December 1995 motor vehicle accident.  The Veteran suffered a "marked and most dramatic change in his cognitive skills," including his short and long term memory.  The Veteran is presently on Social Security Administration (SSA) disability benefits for organic mental disorder with a secondary disability of Crohn's disease.  The Veteran's SSA records reveal ongoing memory problems in the several years after the 1995 accident.  Importantly, the Veteran's lay observable Crohn's disease symptoms were not related back to service in any statement of his prior to the December 1995 accident.  All of his statements regarding continuity are dated after the accident.  The Veteran's memory impairment diminishes his credibility significantly.  The details that the Veteran is attempting to report are also decades old.  The first evidence of symptomatology related to Crohn's disease, dating some 20 plus years after discharge, which weighs against a finding of service connection based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Worse still, the Veteran has directly contradicted himself.  The Veteran was seen for a March 1998 VA examination in association with a prior claim for service connection for Crohn's disease.  The Veteran reported a January 1995 diagnosis of Crohn's disease.  The Veteran reported that he had episodes of diarrhea and mild abdominal pain occurring two to three times a week.  The Veteran reported suffering from what he called a recurrent spastic colon since a young age.  He reported that his abdominal condition became more severe during service, manifested by abdominal pain and recurrent episodes of diarrhea.  The examiner did not address the likelihood of onset, aggravation or relationship between service and the Veteran's Crohn's disease.  The Board notes that the Veteran's statements during the 1998 VA examination contradict his later statements that the symptoms began in 1968 or 1969 during service.  Instead, he claimed that the symptoms began before service and worsened during service.  The Board finds that the Veteran's statements are of minimal probative value due to their contradictory content, his diminished cognitive capacity for memory, and the length of time since separation from service.  

There is no other lay evidence of record.  The Board turns to consider the medical evidence pertinent to the claim.  

The Veteran has two distinct periods of service, October 1967 to November 1968 and from December 1968 to September 1971.  The Veteran's service treatment records reveal that he was seen for treatment in January 1968.  He had a four day history of malaise, sore throat and fever.  His appetite was poor.  He had no other specific complaints of significance.  The Veteran was uncomfortable and febrile on examination.  Characteristic minor changes compatible with an acute adenovirus upper respiratory infection were observed.  The Veteran was placed on bedrest.  He had left lower lobe pneumonia, which was considered viral.  The Veteran's service treatment records also reflect complaints of chills, cough and chest pain.  The Veteran was hospitalized from January 9 to 24, 1968.  

He separated from his first period of service in November 1968, returning to service in December 1968.  He underwent a physical examination at reenlistment.  The Veteran's report of medical history denied stomach, liver or intestinal trouble.  On physical examination, the abdomen and viscera were normal.  The Veteran was also treated in June 1969 for acute bronchitis.  The Veteran had tightness in his chest, productive cough, shortness of breath, and malaise when first seen.  The Veteran was treated with penicillin, erythromycin, expectants, bronchodilators and A.S.A.  The Veteran responded to treatment and was discharged after four days in the hospital.  There are no reports of gastrointestinal symptoms.  The Veteran's August 1971 separation from service physical examination report indicates that his abdomen and viscera were normal.  

The Veteran was seen for treatment in October 1971, the month after he separated from service.  At that time, he related a similar history to the above.  He reported that he had been very ill while at Camp LeJeune in 1968 where he had a sustained temperature of 104 degrees and was treated for three weeks for a lung infection.  The Veteran reported hospitalization in Okinawa in 1970 with mild fever and difficulty breathing.  He stated that he was told his lungs were congested.  The Veteran's complaints in October 1971 were different according to the treating physician.  The Veteran reported vomiting, diarrhea with passage of bloody mucus, periumbilical cramping, subsiding in about two days.  He had a recurrence of severe periumbilical abdominal pain associated with severe diarrhea amounting to as many as ten to fifteen bowel movements.  The Veteran had puffy cheeks on examination but did not otherwise seem ill.  The abdomen was flat, no masses or tenderness.  Bowel sounds were normal.  Rectal examination was within normal limits.  The doctor diagnosed the Veteran with viral gastroenteritis.  The Veteran was seen for a follow-up two days later when his temperature was normal and the abdominal pain and diarrhea had subsided.  Blood panel and chest x-rays were normal.  

The Veteran was also evaluated for Crohn's disease in March 1995.  The Veteran had extensive treatment, including a colonoscopy and abdominal imaging.  A March 1995 summary of treatment from the Dr. J.C., who appears to have been the lead on the evaluation, states that the Veteran had been having chronic diarrhea symptoms for the previous three months.  Once identified, the Veteran was placed on medication to control the condition, with notations over the course of 1995 that the disease was under control.  

The contemporaneous evidence dated prior to the Veteran's December 1995 brain injury does not support his account of continuity of symptoms.  There are no references to gastrointestinal distress at either the January 1968 or June 1969 hospitalizations.  He denied any such symptoms in December 1968 and August 1971.  When he was seen for treatment in October 1971, the symptoms were new.  The prior medical history given in March 1995 was only of a three month duration.  The Board finds that these records reflect that the Veteran did not have a chronic problem of diarrhea until 1994, decades after his final separation from service.  The Board finds that these records greatly outweigh the Veteran's account of continuity of symptoms since service.  The Board must determine whether a nexus to service may be established on another basis.  

As mentioned, the Veteran has alleged that the adenovirus infection in January 1968 or contaminated drinking water may have caused his Crohn's disease.  Such a relationship is not within lay knowledge.  To the extent that the Veteran reports that he drank contaminated water, the Veteran does not explain how he knows that water he drank was contaminated or the nature of the contaminant.  Thus, the Veteran is not reporting personal knowledge or information relayed to him by a competent observer.  The Board finds these allegations to not constitute competent evidence.  

The Veteran submitted a June 2005 letter from a Department of Defense doctor.  The Veteran had related his history, as reported above, to the doctor in a prior communication, not presently of record.  The doctor stated that it was clear that he had been diagnosed with Crohn's and, per the Veteran's history, that the symptoms began during his enlistment.  The doctor indicated that the delay in diagnosis for Crohn's was not unusual, with the typical period of onset in late adolescence or young adulthood.  The letter indicates that, although the Veteran was hospitalized shortly after enlistment, there was no evidence in his record for adenovirus or another specific etiology.  The doctor noted that most infectious illnesses are treated empirically without extensive diagnostic tests performed.  The doctor noted that the causation of Crohn's cannot be specifically established, though there was some evidence for infectious agents triggering Crohn's.  The doctor added two abstracts of medical articles describing bacteriological causes of stomach disorders.  The first, "Crohn's Disease" indicates that there was not convincing evidence that Crohn's disease was caused by infection.  The article indicated that a genetic autoimmune response lead to the chronic inflammation.  The second article "Crohn's Disease Causes" indicates that there is no known cause of Crohn's despite extensive study.

The Board may find medical reports incredible if the report relies on statement by the Veteran which the Board rejects.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Here, the Board has rejected the Veteran's allegations of continuity of symptomatology.  Thus, the factual predicate of the June 2005 opinion has been rejected as well.  The Board concludes that the June 2005 opinion is not entitled to probative weight due to its inaccurate factual premise.

The Veteran was seen for a March 2010 VA examination in connection with this claim.  The Veteran reported onset of symptoms in 1969.  He reported that he was hospitalized three times during service for bowel problems.  The Veteran reported being told that he had gastrointestinal problems.  The Veteran reported a history of incontinence in the military, but was not given a military profile or medication.  The Veteran reported that his first medication was not given until the 1990's.  The Veteran recounted his history since 1995, including that he had not worked since 1995 because he had to go to the bathroom too often.  The examiner reviewed the claims file, including the June 2005 letter from the Department of Defense doctor and the article abstracts.  The examiner indicated that the Veteran's service treatment records did not corroborate his history, indicating that the Veteran was actually admitted for a sore throat and that there was no indication of having drunk contaminated water.  The examiner reviewed the Veteran's recent medical history.  The examiner indicated that Crohn's disease usually begins in early adulthood but that it would be difficult to function as a Marine with active Crohn's disease.  The examiner indicated that the Veteran's contention of misdiagnoses from the 1970's to 1990's is unlikely because it would be unusual for all physicians to miss the diagnosis for twenty years.  The Veteran's contentions that TBI led to Crohn's disease are not supported by any medical research, either the articles submitted by the Veteran or in the examiner's literature review.  The Veteran's contentions regarding adenovirus were similarly unsupported.  The examiner noted that the Veteran's claim to have been hospitalized for bowel problems was contradicted by the service treatment records.  Overall, the examiner found that it was less likely than not that the Crohn's disease was present during service or related to any incident of service.  

The March 2010 examiner's analysis mirrors the Board's own.  The Board has not found the Veteran's account of symptoms during service to be credible based on the extent service treatment records.  The Board also notes that the Veteran's account of his unemployment is not accurate and that his unemployment began as a result of his 1995 motor vehicle accident.  The Board has rejected the June 2005 letter as not probative for having relied on the Veteran's self reported history, for reasons discussed above.  In light of the foregoing, the Board finds that the preponderance of the competent and credible evidence shows that the Veteran did not have Crohn's disease during service, his symptoms have not been continuous since service, and his Crohn's disease is unrelated to any incident of service, including TBI, adenovirus or contaminated drinking water.  In the absence of a competent and credible nexus, medical or lay, between an incident of service and the present disability, service connection is not warranted.  See Hickson.  

To the extent to which the Veteran contends that he has Crohn's disease as a result of in-service TBI, the Veteran brought separate claims for service connection for TBI and post traumatic stress disorder (PTSD), which were denied in an August 2009 rating decision.  The Veteran did not initiate an appeal of that decision.  There being no primary service-connected disability of TBI, Crohn's disease may not be secondarily service-connected through TBI.  See 38 C.F.R. § 3.310.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, a July 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This notice did not include the degree of disability or effective date notice elements.  Corrective notice was issued in a March 2006 letter.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in March 2006, he has had more than six years to respond with additional argument and evidence and the claim was readjudicated and readjudication in the form of an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in August 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Moreover, the elements of the claim and the types of evidence needed to support the claim were referenced during the July 2009 hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Veteran was afforded a March 2010 medical examination to obtain an opinion as to whether his Crohn's disease was the result of service, including TBI or adenovirus.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in January 2010 to obtain the Veteran's SSA records and to provide him with a VA examination.  The Veteran's SSA records were obtained.  He was seen for a March 2010 VA examination, as discussed above.  The Board finds that the RO complied substantially with January 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



ORDER

Entitlement to service connection for Crohn's disease is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


